Dear Ms. Peterson:
This letter is in response to your request for an opinion from this office as to whether patient care evaluations, which are prepared by medical school faculty physicians and utilized by the hospital's Quality Assessment Committee and its sub-committees, are confidential and therefore not subject to court subpoena.
R.S. 44:7(D) provides that the records and proceedings of any public hospital committee, established by law or by the by-laws rules or regulations of the institution, shall be confidential and are to be used only in the exercise of the proper functions of such committee.  These records are exempt from the public records laws and are not subject to court subpoena.
Consistent with and in addition to R.S. 44:7(D), R.S. 13:3715.3
provides that the records and proceedings of:
     (1)  Any public hospital committee . . . including but not limited to . . . the quality assurance committee, established under the by-laws, rules or regulations of such organization or institution . . . shall be confidential and shall be used by such committee and the members thereof only in the exercise of the proper functions of the committee and shall not be available for discovery or court subpoena, except in any proceedings affecting the hospital staff privileges of a physician, dentist, or podiatrist the records forming the basis of any decision adverse to the physician, dentist, or podiatrist only. (emphasis added)
The Medical Center of Louisiana at New Orleans is a public hospital and any of the hospital's committees which are created by the laws of this state or by the hospital's own by-laws or regulations would fall within R.S. 44:7(D) and 13:3715.3.  Thus, it is clear from these statutes that any records which are prepared for and utilized by the Quality Assessment Committee in the exercise of its proper function, i.e. assessing the quality of patient care, would be subject to the confidentiality requirements of R.S. 44:7(D) and 13:3715.3.,(subject to one noted exception dealing with proceedings affecting hospital staff privileges).
You have also inquired as to the protection which would be afforded to verbal evaluations of patient care which are made by physicians to the Quality Assessment Committee and its sub-committees.  Again, to the extent that these assessments are utilized by the Committee in the exercise of its proper function they would be confidential.  Both R.S. 44:7(D) and 13:3715.3 are applicable to records and proceedings.  Any verbal communications by a physician to the Committee concerning the quality of patient care would be considered a part of the proceedings of the Committee and therefore would be confidential and not subject to subpoena.
It is therefore the opinion of this office that evaluations, both verbal and written, of patient care made by physicians for use by the Quality Assessment Committee and its sub-committees of the Louisiana Health Care Authority are confidential and not subject to court subpoena in accordance with R.S. 44:7(D) and13:3715.3.
I hope that this sufficiently answers your questions.  If you require any other information, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
JMR:gmp/0596l